DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 17 and 20 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative and/or cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 – 12, 14 – 15, 21, 26 – 27 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 31, limitations, “each fluid transporting fractal is centered about a flow axis which is laterally inclined from greater than 0 to 20 degrees from the central axis and longitudinally inclined from greater than 0 to 20 degrees from the central axis.” and the claim 6, limitation, “each fluid transporting fractal is centered about a flow axis which is laterally inclined from between 4 and 10 degrees from the central axis and longitudinally inclined between 4 and 10 degrees from the central axis.”, these limitations render the claims indefinite because the angles are not defined in a way that they are uniquely determinable for a given situation. In other words, the claims do not define what “longitudinally” and “laterally” mean relative to elements of the claimed structure.  
Similarly, regarding claims 4 and 5, the recitation of the lateral and longitudinal offset renders the claim indefinite as failing to define the offset in a way that they are uniquely determinable for a given situation.
Claim 4 recites the limitation "the lateral offset…". There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of a lateral offset in the claim or parent claims 3 and 1.
Claims 7 and 8 recite the limitation “preferably”. This limitation renders the claims indefinite because the scope and subject matter of the claims cannot be ascertained. 
Claim 8 recites the limitation "the flow path". There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of a flow path in the claim or parent claim 1. 
Claim 9 recites the limitation "the layout of the channel pathways". There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of a layout of channel pathways in the claim or parent claim 1. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “10000 to 15000 outlets per m2”, and the claim also recites “about 12175 points/m2 which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 15, it is unclear if it depends from all the precedent claims or just claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 11, 14 – 15, 21, 26 – 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes (US 20040126454 A1) in view of Kearney (US 20020196706 A1) and Ehrfeld (US 20030039169 A1).
Regarding claim 1, the claim makes clear via recitation of “for distributing and dividing” clause that the “the flows” and “at least two separate fluids”, are not required elements of the claimed invention, but instead items with which the claimed structure could be used during an intended operation.
Haynes teaches a flow distribution system (Abstract) capable of distributing and dividing the flows of at least two separate fluids (see “two polymers A and B” in [0043]), the distribution system comprising: 
a three-dimensional nested structure (Fig. 17) of at least two fluid transporting fractals comprising at least a first fluid transporting fractal (302A) and a second fluid transporting fractal (302B), each fluid transporting fractal having a respective fluid inlet which bifurcates to a plurality of fluid outlets (see Fig. 17), each fluid transporting fractal being configured to facilitate a flow therethrough independent from a flow in the other fluid transporting fractal (see end of [0043]), each fluid transporting fractal extending along and about a central axis between fluid inlet and a plurality of fluid outlets (see modified Fig. 17);
wherein each fluid transporting fractals comprises of a series of recursive bifurcation units assembled in a selected number of stages (see Fig. 17 and five plates, i.e. stages in [0043]), each bifurcation unit comprising a Y-shaped bifurcated element which is fluidly connected to two successive bifurcation units (see modified Fig. 17), each successive bifurcation unit being rotated relative to the central axis (see modified Fig. 17); 
each fluid transporting fractal is intertwined with the other fluid transporting fractal (see Fig. 17); 
each fluid transporting fractal is positioned offset from the other fluid transporting fractal about the central axis and are arranged such that each fluid outlet from one of the fluid transporting fractals is located adjoining a fluid outlet of the other fluid transporting fractal (see Fig. 17), and 
each fluid transporting fractal is centered about a flow axis (See modified Fig. 17). 


    PNG
    media_image1.png
    628
    1070
    media_image1.png
    Greyscale

Modified Fig. 17
While, Haynes teaches each successive bifurcation unit being rotated relative to the central axis (see modified Fig. 17), it is silent on each successive bifurcation unit being rotated relative to the central axis by an angle of between 60 and 120 degrees relative to the previous stage. Haynes also teaches each fluid transporting fractal being centered about a flow axis (See modified Fig. 17), but it is silent on the flow axis being laterally inclined from greater than 0 to 20 degrees from the central axis and longitudinally inclined from greater than 0 to 20 degrees from the central axis.  
Kearney teaches offset fractals bifurcated perpendicular (i.e. rotated 90 degrees) to the large-scale inlet and outlet flow direction (see Fig. 2, 8; showing flow direction and the central axis). Haynes and Kearney are considered analogous art as they are both in the field of flow distribution systems, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Kearney concerning the rotation of the successive bifurcation unit in order to obtain a desired level of scaling prior to mixing/reaction or to meet practical requirements such as the avoidance of device plugging ([0046]).
Regarding the limitation, each fluid transporting fractal is centered about a flow axis which is laterally inclined from greater than 0 to 20 degrees from the central axis and longitudinally inclined from greater than 0 to 20 degrees from the central axis while it is unclear what is being claimed, the claim is being examined on its broadest reasonable interpretation for purposes of compact prosecution. The claim is including situations immeasurably different from 0 degrees and therefore, being prohibitive or impossible to align them perfectly parallel, it would be obvious for some slight non-parallel alignment to exist.  
Furthermore, Ehrfeld teaches fractals meeting at an angle from the central axis (see Fig. 2b and 4c and element 4a and 4b as well as [0051]). Haynes and Ehrfeld are considered analogous art as they are both in the field of flow distribution systems, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Ehrfeld concerning each fluid transporting fractal being centered about a flow axis which is inclined from greater than 0 to 20 degrees from the central axis in order to reduce the spacing and thus increase the mixing efficiency ([0030]) as well as provide for a more compact flow distribution system ([0032]).
Regarding claim 2, Haynes teaches the flow axis of each fluid transporting fractal (302A, 302B) being spaced offset from the central axis (see modified Fig. 17 and end of [0043]). 
Regarding claim 3, Haynes teaches the flow axis of each fluid transporting fractals are laterally and longitudinally spaced apart about the central axis (see modified Fig. 17).
Regarding claims 4 and 5, Haynes in view of Kearney teaches offset fluid transporting fractals (see paragraph # 19, pg. 7 in this office action), but fails to teach the lateral and longitudinal offset, Ctu/Ctv of the flow axis of each fluid transporting fractal from the central axis is between - Sj/2 ≤ Ctu/Ctv ≤ Sj/2, wherein Sj is the bifurcation unit spacing. Absent any unexpected results, it would have been obvious design choice to choose a fractal with the lateral and longitudinal offset, Ctu/Ctv of the flow axis of each fluid transporting fractal from the central axis is between – Sj/2 ≤ Ctu/Ctv ≤ Sj/2, wherein Sj is the bifurcation unit spacing based on the motivations present in Kearney concerning (geometric variability, see [0043]), since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966). (It is to be noted the bifurcation unit spacing relate to design and shape of the flow distribution system).
Regarding claim 6, Haynes teaches each fluid transporting fractal being centered about a flow axis (See modified Fig. 17), but it is silent on the flow axis being laterally inclined between 4 to 10 degrees from the central axis and longitudinally inclined between 4 to 10 degrees from the central axis.  
While it is unclear what is being claimed, the claim is being examined on its broadest reasonable interpretation for purposes of compact prosecution. The claim is including situations immeasurably different from 0 degrees and therefore, being prohibitive or impossible to align them perfectly parallel, it would be obvious for some slight non-parallel alignment to exist.  
Furthermore, Ehrfeld teaches fractals meeting at an angle from the central axis (see Fig. 2b and 4c and element 4a and 4b as well as [0051]). Haynes and Ehrfeld are considered analogous art as they are both in the field of flow distribution systems, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Ehrfeld concerning each fluid transporting fractal being centered about a flow axis which is inclined between 4 to 10 degrees from the central axis in order to reduce the spacing and thus increase the mixing efficiency ([0030]) as well as provide for a more compact flow distribution system ([0032]).
Regarding claim 7, Haynes teaches the respective incline and offset of each fluid transporting fractals are mirrored about the central axis, preferably symmetrically mirrored about the central axis (see modified Fig. 17 showing fractal 302A and 302B offset and with a 0-degree inclination that is mirrored about the central axis).
Regarding claim 8, Haynes teaches each fluid outlet is located in an outlet plane orientated relative to the central axis, preferably perpendicular to the central axis and each fluid transporting fractal includes a transition conduit configured to direct and realign the flow path of each transporting fractal into the outlet plane (see modified Fig. 17).
Regarding claim 9, Haynes teaches the layout of the channel pathways is symmetric relative to the central axis and flow axis of each respective fluid transporting fractal (see Fig. 17 and modified Fig. 17).
Regarding claim 10, Haynes teaches each successive bifurcation unit being rotated relative to the central axis (see modified Fig. 17), it is silent on each successive bifurcation unit being rotated relative to the central axis by an angle of between 70 and 110 degrees relative to the previous stage.
Kearney teaches offset fractals bifurcated perpendicular (i.e. rotated 90 degrees) to the large-scale inlet and outlet flow direction (see Fig. 2, 8; showing flow direction and the central axis). Haynes and Kearney are considered analogous art as they are both in the field of flow distribution systems, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Kearney concerning the rotation of the successive bifurcation unit in order to obtain a desired level of scaling prior to mixing/reaction or to meet practical requirements such as the avoidance of device plugging ([0046]).
Regarding claim 11, Haynes teaches the fluid outlets (modified Fig. 17) arranged in a square aspect ratio, in an even number array (see Figs. 6, 11, 16 and 17 showing a even array of 4 by 8 array of fluid outlets). 
Regarding claim 14, both Haynes and Kearney disclose fractal having fluid outlets (see Fig. 17 and [0049], respectively) except for the fluid outlets having a distribution density ranging from 10000 to 15000 outlets per m' about 12175 points/m2. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the fluid outlets having a distribution density ranging from 10000 to 15000 outlets per m' about 12175 points/m2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. (see Kearney [0044] regarding the number of branches and [0049] and [0052] discussing number of outlets). 
Regarding claim 15, the limitation downturn ratio does not structurally define the flow distribution system and the fluid transporting fractals in a patentable structural limitation.
Regarding claim 21, Haynes in view of Kearney discloses bifurcation unit (modified Fig. 17 in Haynes) and a bifurcation angle (see branch angle in [0044] of Kearney) except for each bifurcation unit has a bifurcation angle Ɵj of between 30 and 60 degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a bifurcation angle Ɵj of between 30 and 60 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. (see Kearney [0044] regarding branch angles and their customization and variation). 
Regarding claim 26, Haynes teaches bifurcation unit spacing (modified Fig. 17), but fails to teach the conservation of spacing between stages. 
Kearney teaches a bifurcation unit spacing capable of being conserved when transitioning between an odd and even stage index, and halved when transitioning between even and odd stages. (see [0043] – [0046] regarding variation in scaling and geometry, i.e. spacing). Haynes and Kearney are considered analogous art as they are both in the field of flow distribution systems, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Kearney concerning the bifurcation unit spacing in order to obtain a desired level of scaling prior to mixing/reaction or to meet practical requirements such as the avoidance of device plugging ([0046]) and additionally to achieve a compact design.
Regarding claim 27, Haynes teaches a mixer in which at least one fluid outlet from the first fluid transporting fractal (302A) is mixed with the fluid from at least one fluid outlet of the second fluid transporting fractal (302B; see Fig. 17 showing the outlets of 302A and 302B intertwined and alternating and see end of [0043] stating the flows are provided to the spinnerets separately so that bicomponent fibers can be formed i.e. mixed).
Regarding claim 31, Haynes teaches a method of designing a flow distribution system (Abstract) for distributing and dividing the flows of at least two separate fluids (see “two polymers A and B” in [0043]) comprising a three-dimensional nested structure (Fig. 17), the method comprising:
determining number of flow distribution systems stage (plates in Haynes, see [0049]) 
selecting a recursive bifurcation unit, comprising a Y-shaped bifurcated element which is fluidly connected to two successive bifurcation units to be assembled in the selected flow split stages; and (See modified Fig. 17)
a three-dimensional nested structure (Fig. 17) of at least two fluid transporting fractals. comprising at least a first fluid transporting fractal (302A) and a second fluid transporting fractal (302B), assembling each successive bifurcation unit into two fluid transporting fractals (302A and 302B) having the selected number of flow distribution system stages (plates), each fluid transporting fractals extending along and about a central axis between fluid inlet and a plurality of fluid outlets (See modified Fig. 17), such that: 
each fluid transporting fractal is arranged such that each fluid outlet from one of fluid transporting fractals is located adjoining a fluid outlet of the other fluid transporting fractal (see Fig. 17 showing the outlets of 302A and 302B alternating adjacently); 
each fluid transporting fractal is intertwined with the other fluid transporting fractal (see modified Fig. 17 or Fig. 17); 
each fluid transporting fractal is positioned offset from the other fluid transporting fractal about the central axis and are arranged such that each fluid outlet from one of the fluid transporting fractals is located adjoining a fluid outlet of the other fluid transporting fractal (see modified Fig. 17),
While, Haynes teaches each successive bifurcation unit being oriented so that it is rotated relative to the central axis (see modified Fig. 17) and each fluid transporting fractal being configured to facilitate a flow therethrough independent from a flow in the other fluid transporting fractal (see [0043]), it is silent on each successive bifurcation unit being rotated relative to the central axis by an angle of between 60 and 120 degrees relative to the previous stage. Haynes also teaches each fluid transporting fractal being centered about a flow axis (See modified Fig. 17), but it is silent on the flow axis being laterally inclined from greater than 0 to 20 degrees from the central axis and longitudinally inclined from greater than 0 to 20 degrees from the central axis.  
Kearney teaches offset fractals bifurcated perpendicular (i.e. rotated 90 degrees) to the large-scale inlet and outlet flow direction (see Fig. 2, 8; showing flow direction and the central axis). Haynes and Kearney are considered analogous art as they are both in the field of flow distribution systems, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Kearney concerning the rotation of the successive bifurcation unit in order to obtain a desired level of scaling prior to mixing/reaction or to meet practical requirements such as the avoidance of device plugging ([0046]).
Regarding the limitation, each fluid transporting fractal is centered about a flow axis which is laterally inclined from greater than 0 to 20 degrees from the central axis and longitudinally inclined from greater than 0 to 20 degrees from the central axis while it is unclear what is being claimed, the claim is being examined on its broadest reasonable interpretation for purposes of compact prosecution. The claim is including situations immeasurably different from 0 degrees and therefore, being prohibitive or impossible to align them perfectly parallel, it would be obvious for some slight non-parallel alignment to exist.  
Furthermore, Ehrfeld teaches fractals meeting at an angle from the central axis (see Fig. 2b and 4c and element 4a and 4b as well as [0051]). Haynes and Ehrfeld are considered analogous art as they are both in the field of flow distribution systems, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Ehrfeld concerning each fluid transporting fractal being centered about a flow axis which is inclined from greater than 0 to 20 degrees from the central axis in order to reduce the spacing and thus increase the mixing efficiency ([0030]) as well as provide for a more compact flow distribution system ([0032]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Haynes (US 20040126454 A1) in view of Kearney (US 20020196706 A1) and Ehrfeld (US 20030039169 A1) as applied to claim 12 above and further in view of Kearney (US 5938333 A).
Regarding claim 12, Haynes teaches a flow distribution system (Abstract) with stages (plates, [0005]), but fails to teach a flow area transfer ratio equal to 1 through each of the stages of the flow distribution system. 
Kearney teaches a flow distribution system (Abstract) with stages (plates, [0005]) having a flow area transfer ratio equal to 1 through each of the stages of the flow distribution system (see example 1, stating A1 = A2 = A3; Col. 10, lines 35 – 41, wherein A1 – A3 are representative of different stages). Haynes and Kearney are considered analogous art as they are both in the field of flow distribution systems, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Kearney concerning the flow area transfer ratio in order to provide constant flow if fluid through the fractals (Col. 10, lines 43 – 45). Furthermore, Kearney’s teachings would provide an effective mixing without the disadvantages associated with turbulence (Col. 2, lines 39 – 52).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hurley (US 2094948 A) teaches an apparatus comprising one or more inlets or outlets for all of a plurality of ducts and having more than one outlet or inlet for such ducts in such manner that no duct connects with more than one such outlet or inlet.
Kearney (US RE42882 E) teaches a method and apparatus for mixing or reacting a fluid mixture wherein one or more of the component fluids of the mixture are scaled and intermingled prior to their contacting another component fluid.
Coppens (US 6333019 B1) teaches an injection device consists of pipes or channels that are connected in a hierarchical fashion so that the fluid entering a first channel is divided into channels of the same or different diameter and length, each or some of which are further divided into channels of the same or different diameter and length, and so on.
Gebauer (US 20120074051 A1) teaches a fluid distributor unit comprising a channel system where one or more inlet channels (2) starting on an inlet side (3) of the distributor unit branch out successively into several channels (6) ending on the other side of the distributor unit, called the outlet side (4), characterised in that said distributor unit is provided in one single body (1) by free form fabrication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774